 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   JODY A. FURNARE,                      )                 3:18-cv-00014-RCJ-WGC
                                           )
 9                Plaintiff,               )                 ORDER
                                           )
10           vs.                           )
                                           )
11   JAMES DZURENDA, et al.,               )
                                           )
12                Defendants.              )
     ______________________________________)
13
14                                              I. DISCUSSION
15          On November 13, 2018, Plaintiff filed what the Court construed as a motion for reconsideration
16   of the Court’s screening order dated November 7, 2018. (ECF No. 5). On January 14, 2019, the Court
17   granted Plaintiff’s motion to reconsider; dismissing the portion of Count II alleging a civil rights
18   conspiracy under 42 U.S.C. § 1985, with leave to amend within 28 days. (ECF No. 8 at 2). The Court
19   specifically stated that “[i]f Plaintiff does not timely amend the claim; the Court may dismiss it with
20   prejudice without further notice.” (Id.) Plaintiff has not filed an amended Count II for conspiracy under
21   42 U.S.C. § 1985. Therefore, pursuant to the screening order (ECF No. 3 at 11–12), this case proceeds
22   on the following claims:
23              ·   The Count I deliberate indifference to serious medical needs claim against
                    Defendants Dr. Aranas, Dr. Noughten, Dr. Johns, Dr. Long, and Jane Does 1–2
24                  (when Plaintiff learns their identity);
25              ·   The Count I retaliation claim against Defendants Dr. Long, Dr. Johns,
                    Dr. Noughten, and Jane Does 1–2 (when Plaintiff learns their identity);
26
                ·   The Count II retaliation claim against Defendants Dzurenda, Foster, Baca, Moil,
27                  Robostante, Zoofield, Bloomfield, and John/Jane Does 3–5 (when Plaintiff learns
                    their identity);
28   ///
 1                 ·   The Count II Free Exercise Clause and RLUIPA1 claim against Defendants Baca,
                       Moil, Tristan, Dzurenda, Foster, and John Doe 6 (when Plaintiff learns his
 2
                       identity); and
 3
                   ·   The Count II equal protection claim against Defendants Baca, Moil, and
 4                     John/Jane Does 3–5 (when Plaintiff learns their identity).
 5
                                                  II. CONCLUSION
 6
            For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening order
 7
 8   (ECF No. 3 at 11–12), this case proceeds on the following claims against: (1) Defendants Dr. Aranas,

 9   Dr. Noughten, Dr. Johns, Dr. Long, and Jane Does 1–2 (when Plaintiff learns their identity) for
10
     deliberate indifference to serious medical needs in Count I; (2) Defendants Dr. Long, Dr. Johns,
11
     Dr. Noughten, and Jane Does 1–2 (when Plaintiff learns their identity) for retaliation in Count I; (3)
12
     Defendants Dzurenda, Foster, Baca, Moil, Robostante, Zoofield, Bloomfield, and John/Jane Does 3–5
13
14   (when Plaintiff learns their identity) for retaliation in Count II; (4) Defendants Baca, Moil, Tristan,

15   Dzurenda, Foster, and John Doe 6 (when Plaintiff learns his identity) for both the Free Exercise Clause
16
     and RLUIPA in Count II; and (5) Defendants Baca, Moil, and John/Jane Does 3–5 (when Plaintiff learns
17
     their identity) for equal protection in Count II.
18
19          IT IS FURTHER ORDERED that the stay remains in effect pursuant to the screening order

20   (ECF No. 3).

21          IT IS FURTHER ORDERED that the stay is extended until Friday, April 5, 2019. The Office
22
     of the Attorney General shall file its status report on or before that day.
23
            DATED: February 15, 2019.
24
25
                                                                ____________________________________
26                                                              WILLIAM G. COBB
                                                                UNITED STATES MAGISTRATE JUDGE
27
28           1
                 Religious Land Use and Institutionalized Persons Act of 2000.

                                                            2
